Citation Nr: 0303467	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  01-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the thumb and ring finger of the left hand, 
currently rated as 10 percent disabling.  

(The issues of entitlement to service connection for 
arthritis of the lumbar spine and arthritis of the right hip 
will be the subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant retired from active 
military service in July 1981 with more than 20 years of 
active duty.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for arthritis of the 
lumbar spine and right hip, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2)) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDING OF FACT

Residuals of a gunshot wound to the thumb and ring finger of 
the left hand are manifested by degenerative joint disease in 
the fourth distal interphalangeal joint, and slight 
limitation of motion in the thumb and ring finger, without 
significant functional impairment or instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the thumb and ring finger of 
left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp 2002); 38 C.F.R. Part 4, Diagnostic Codes 5010, 5003 
(2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his residuals of a gunshot wound 
to the thumb and ring finger of the left hand are more 
severely disabling than currently evaluated, and, therefore, 
warrant a higher rating.  The appellant's representative has 
requested that the appellant be considered for separate 
ratings for arthritis and limitation of motion associated 
with his residuals of a gunshot wound to the thumb and ring 
finger of the left hand, based on the decision by the United 
States Court of Appeals for Veterans Claims (Court) in 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
the present case, the appellant has been notified in the 
October 2000 rating decision, the April 2001 statement of the 
case, and the December 2001 supplemental statement of the 
case of the evidence necessary to substantiate his claim for 
an increased rating for his service-connected residuals of a 
gunshot wound to the thumb and ring finger of the left hand, 
and of the applicable laws and regulations.  In September 
2001, the RO sent the appellant a letter informing him as to 
what evidence was necessary from him in order for VA to grant 
his claim.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  Additionally, along with a 
copy of the October 2000 rating decision, the appellant was 
sent a VA Form 4107 explaining his rights in the VA claims 
process.  At a November 2002 Central Office hearing, the 
appellant acknowledged that he had been told by VA what 
evidence he needed to support his claim.  The Board concludes 
that the discussions in the rating decision, the statement of 
the case, the supplemental statement of the case, along with 
the September 2001 VA letter, adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements that are set 
out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
record shows that the RO has secured the appellant's service 
medical records and VA medical treatment records since 
service and copies of the reports of all the VA medical 
examinations that have been conducted throughout the years.  
Further, in keeping with the duty to assist, the appellant 
was provided a VA examination in September 2000.  The 
appellant has not identified any additional records that may 
still be outstanding.  The Board notes that the appellant 
presented testimony regarding his claim at a Central Office 
hearing held in November 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service medical records show that the appellant sustained a 
gunshot wound to the left thumb and distal phalanx of the 
left ring finger in September 1979, which was treated with 
irrigation, debridement, and primary closure.  He received 
subsequent treatment on several occasions over the next 
several months.  

At a July 1997 VA hand examination, the appellant stated that 
he had no limitation of function in his left hand (non-
dominant hand), but that he experienced intermittent 
hypersensitivity and tenderness in the hand, especially with 
cold weather.  Examination revealed mild deformity of the 
distal interphalangeal joint of the left ring finger, which 
was manifested by 10 to 30 degrees of motion in the joint 
with the proximal interphalangeal joint and 
metacarpophalangeal joints immobilized.  Sensation was intact 
on the radial and ulna side throughout, and grip strength was 
5/5 in the left hand.  There was a well-healed scar over the 
ulna border of the left thumb, with freely mobile and 
nontender skin.  Flexion of the interphalangeal joint of the 
thumb was to 80 degrees, without tenderness.  X-rays of the 
left hand showed that the fourth distal interphalangeal joint 
had degenerative changes with small metallic fragments 
distributed around the joint, while the remainder of the hand 
was unremarkable.  The examination diagnosis was status post 
gunshot wound to the left thumb and ring finger with minimal 
functional impairment.  

A February 2000 VA X-ray of the left hand revealed evidence 
of some traumatic arthritic changes and small metallic 
fragments in the distal phalanx of the fourth finger.  The 
impression was old trauma of the distal interphalangeal joint 
of the left fourth finger.  

At a September 2000 VA hand examination, the appellant was 
able to lift his thumb off a table with the palm down.  
Radial abduction of the left thumb was to 45 degrees, while 
palmar abduction revealed that he could touch his left pinky 
with the left thumb.  He reported that the gunshot had gone 
through the thenar eminence, but the examiner stated that he 
did not seen any scars in that area.  The examiner noted that 
there was no instability of the metacarpophalangeal and 
interphalangeal joints of the left thumb.  The left ring 
finger had swelling of the distal tip with ulnar deviation of 
the distal phalanx, which was pink and had good capillary 
refill and sensation.  Active range of motion of the distal 
interphalangeal joint was from 10 degrees short of extension 
to about 20 degrees of flexion.  Passive range of motion in 
the joint was from 0 degrees to 45 degrees flexion, with 
pain.  Active range of motion of the proximal interphalangeal 
and metacarpophalangeal joints of the left right finger were 
to 100 and 90 degrees, respectively.  There was no 
significant instability noted in the left ring finger.  

Service connection was granted for residuals of a gunshot 
wound to the left hand by an August 1997 rating decision, and 
a noncompensable rating was assigned from June 26, 1997.  In 
a December 2001 decision, a Decision Review Officer awarded a 
10 percent rating for the appellant's residuals of a gunshot 
wound to the thumb and ring finger of the left hand, 
effective April 7, 2000.  

VA outpatient records, dated in 2000 and 2001, do not show 
complaints or findings of incapacitating exacerbations 
related to the residuals of the gunshot wound to the thumb 
and ring finger of the left hand.  

At his November 2002 Central Office hearing before a member 
of the Board, the appellant described pain, weakness, and 
limitation of motion in his left thumb and left ring finger, 
along with a lack of feeling in the tip of the ring finger.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, .  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and is assigned a 10 percent evaluation when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  The 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion and will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

As the arthritis affects only one group of minor joints and 
the evidence presented does not show that the appellant's 
residuals of a gunshot wound to the thumb and ring finger of 
the left hand produces occasional incapacitating 
exacerbations, the Board finds that a higher rating is not 
warranted for the disability based on the traumatic arthritis 
associated with the disability.  

The appellant's residuals of a gunshot wound to the thumb and 
ring finger of the left hand have also been evaluated under 
the criteria for rating ankylosis of fingers.  For ankylosis 
of a thumb, a 10 percent evaluation is assigned when the 
ankylosis is favorable and a 20 percent evaluation is 
assigned when the ankylosis is unfavorable.  Extremely 
unfavorable ankylosis of the thumb will be rated as 
amputation under Diagnostic Code 5152.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  Ankylosis of a finger other than the 
index or middle finger is assigned a noncompensable 
evaluation, except that extremely unfavorable ankylosis will 
be rated as amputation of a finger under Diagnostic Codes 
5152 through 5156.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  
However, the evidence does not demonstrate that the 
disability associated with the appellant's left thumb and 
left ring finger includes unfavorable ankylosis.  Hence, a 
higher rating is not warranted for residuals of a gunshot 
wound to the thumb and ring finger of the left hand based on 
ankylosis.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant has some swelling and limitation of 
motion in his left ring finger, along with complaints of pain 
on passive motion of the distal interphalangeal joint of the 
left ring finger and weakness in his left hand grip, the 
Board does not find that such pain and weakness has resulted 
in functional disability in excess of that contemplated in 
the 10 percent evaluation already assigned.  He is able to 
touch his left fifth finger with the left thumb.  The 
evidence presented fails to demonstrate any significant 
functional impairment associated with the non-dominant left 
hand.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellant's 
residuals of a gunshot wound to the thumb and ring finger of 
the left hand on the basis of functional disability.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his residuals of a gunshot wound to the thumb and ring 
finger of the left hand.  He has also offered his own rather 
general arguments and testimony to the effect that he 
believes that his left hand disability has worsened.  It is 
noted that the appellant has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his residuals of a gunshot wound to the thumb and ring finger 
of the left hand warrant a higher rating.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Addressing the argument by the appellant's representative for 
separate ratings under Esteban for arthritis and limitation 
of motion associated with the appellant's residuals of a 
gunshot wound to the thumb and ring finger of the left hand, 
the Board is cognizant of the Court's decision in Fanning v. 
Brown, 4 Vet. App. 225 (1993), which held that it was 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  However, in this case, the arthritis and 
limitation of motion associated with the left ring finger are 
not multiple conditions associated with the same injury which 
were each manifested by symptomatology that was distinct and 
separate.  Furthermore, there is no showing of symptomatic 
scarring, significant neurological deficit or other findings 
warranting a separate compensable evaluation.  See Esteban.  

In essence, a clear preponderance of the evidence is against 
the claim and the benefit-of-doubt rule does not apply under 
these circumstances.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001)

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
disability and there is no objective evidence of marked 
interference with his employment due to his residuals of a 
gunshot wound to the thumb and ring finger of the left hand.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.

ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound to the thumb and ring finger of the left hand is 
denied.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

